DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-17.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 in the reply filed on 12/30/2020 is acknowledged.

Claim Objections
Claim 4 is objected to because of the following informalities:  the term “further” in the second line should be removed.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “of” should be recited after both occurrences of “trimodal distribution”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites a trimodal distribution comprising of at least three different sizes of filler glasses. The claim is indefinite since “at least three” encompasses amounts greater than three and it is unclear how a distribution comprising more than three sizes of filler glasses is trimodal, which means three. 

	Claim 4 recites 0-15% by weight % 1 micron filler glass. The claim is indefinite since the recited range suggests wherein the amount of 1 micron filler glass may be 0% and thus, it is not clear how a trimodal distribution comprising at least three different sizes of filler glasses is obtained when the 1 micron filler glass may be absent. 

	Claim 7 recites “at least one resin comprises of the group consisting of.” The claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. To obviate this issue, it is suggested to replace “comprises of” with --- is selected from ---.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 6-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maletz et al. (US 2011/0250558, Oct. 13, 2011) in view of Qian (US 6,353,041, Mar. 5, 2002), Ritter et al. (US 2010/0210753, Aug. 19, 2010), and Jones (WO 00/02525, Jan. 20, 2000).
Maletz et al. disclose a dual-curing, multi-component dental composition comprising one or more photopolymerizable monomers, one or more photoinitiators, and one or more inorganic filler (abstract). Suitable photopolymerizable monomers include triethylene glycol dimethacrylate, ethoxylated bisphenol A dimethacrylate, and bisphenol A glycidyl methacrylate (bis-GMA) (i.e. resin) (claim 16). In order to optimize the product features the inorganic fillers can be introduced into formulations in varying 
Maletz et al. differ from the instant claims insofar as not disclosing wherein the composition comprises zinc oxide.
However, Qian discloses a two part composition for sealing and/or filling root canals. One or more antimicrobial agents may be included in the composition (abstract). The optional antimicrobial agent controls infection (col. 2, lines 51-52). Examples of antimicrobial agents include zinc oxide (col. 9, line 9). Zinc oxide may be included in a base paste and a catalyst paste (col. 11, line 19).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated zinc oxide (i.e. antimicrobial agent) into the composition of Maletz et al. motivated by the desire to control infection as taught by Qian.
prima facie obvious to one of ordinary skill in the art to have incorporated zinc oxide in both the base paste and catalyst paste of Maletz et al. since zinc oxide for controlling infection is effective when incorporated in both the base paste and catalyst paste as taught by Qian. 
The combined teachings of Maletz and Qian do not disclose wherein the composition comprises filler glasses having a coefficient of thermal expansion of less than 1 ppm/ºC and wherein the coefficient of thermal expansion of the composition is in the range of 10-17 ppm/ºC.
However, Ritter et al. disclose zirconium-containing BaO- and PbO-free X-ray opaque glasses, which may be used as dental glasses (abstract). Such glasses may be employed as fillers in composites for dental restorations, particularly for those based on epoxy resin which require such fillers to be substantially chemically inert. Such glasses are suitable for replacing expensive crystalline X-ray opacifiers, such as, for example, YbF3 (¶ [0062]). Plastic dental compositions are increasingly being used for dental restoration in the dental sector. Such plastic dental compositions usually include a matrix of organic resins and various inorganic fillers (¶ [0003]). It is important for the thermal expansion of the plastic dental composition to be matched to that of the natural tooth material in order to ensure that dental restoration measures are sufficiently able to withstand temperature changes. Excessively high stresses caused by temperature changes can also cause formation of gaps between plastic dental compositions and the surrounding tooth material, which in turn can form sites of attach for secondary caries. In general, fillers with the lowest possible coefficient of thermal expansion are used to compensate for the high thermal expansion of the resin matrix (¶ [0009]). All of the -7/K (i.e. 8x10-7/ºC) (¶ [0079]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated the dental glass of Ritter et al., which has a coefficient of thermal expansion of less than 8x10-7/K, into the composition of Maletz et al. since the composition of Maletz et al. may comprise an X-ray opaque filler and the dental glass of Ritter et al. is a known and effective X-ray opaque filler for dental compositions comprising epoxy resin and is a less expensive alternative to crystalline X-ray opacifiers such as ytterbium fluoride as taught by Ritter et al.
In regards to instant claims 1 and 8-12 reciting wherein the coefficient of thermal expansion of said dental restorative composition is in the range of 10-17 ppm/ºC, Ritter et al. disclose wherein it is important for the thermal expansion of the plastic dental composition to be matched to that of the natural tooth material in order to ensure that dental restoration measures are sufficiently able to withstand temperature changes. As evidenced by the instant specification in paragraph [0024], the coefficient of thermal expansion of dentin is approximately in the range of 14-17 ppm/deg. C. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to through routine experimentation to have formulated the composition of Maletz et al. to have a coefficient of thermal expansion in the range of 14-17 ppm/deg. C since it is desirable to have a dental composition match natural tooth in terms of coefficient of thermal expansion in order to ensure that dental restoration measures are able to sufficiently withstand temperature changes as taught by Ritter et al. and natural tooth has a coefficient of thermal expansion in the range of 14-17 ppm/deg. C. Moreover, Ritter et al. disclose 
The combined teachings of Maletz et al., Qian, and Ritter et al. do not disclose wherein the filler is comprised of a trimodal distribution comprising of at least three different sizes of filler glasses.
However, Jones et al. disclose a composite material having a blend of glass or ceramic particles dispersed in a polymerizable synthetic organic resin matrix. The polymer materials are blended together with finely divided inorganic fillers, preferably having a blending of large and small particles to obtain optimum packing density and mechanical properties. The so called hybrid systems may have either a bimodal or in some cases a trimodal blend of particle size. The trimodal systems lend themselves to a greater loading density. The size and distribution of the filler particles and the refractive index of the filler and matrix resin should be optimized to give appropriate translucence for natural aesthetic results (page 7).
It would have been prima facie obvious to have formulated the inorganic fillers of Maletz et al. to have a trimodal distribution since Maletz et al. disclose wherein the inorganic fillers may have a polymodal distribution and a trimodal distribution is desirable for greater loading density as taught by Jones et al. 

In regards to instant claim 10 reciting wherein the first and second component both comprise a filler comprising of a trimodal distribution of at least three different sizes of thermal expansion glass having a coefficient of thermal expansion of less than 1 ppm/ºC, Maletz et al. disclose wherein fillers may be present in the base paste and in the catalyst paste. Therefore, since it was known that fillers may be present in the base paste and the catalyst paste, it would have been obvious to one of ordinary skill in the art to have incorporated the dental glass of Ritter et al. in both the base and catalyst paste.
In regards to instant 10 reciting wherein the first and second component both comprise at least or greater than 79% filler, Maletz et al. disclose wherein the total quantity of inorganic fillers in a composition is at most 95 wt. %. 


2.	Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maletz et al. (US 2011/0250558, Oct. 13, 2011) in view of Qian (US 6,353,041, Mar. 5, 2002), Ritter et al. (US 2010/0210753, Aug. 19, 2010), Jones (WO 00/02525, Jan. 20, 2000), and further in view of Jensen et al. (US 2003/0194682, Oct. 16, 2003).
The teachings of Maletz et al., Qian, Ritter et al., and Jones are discussed above. Maletz et al., Qian, Ritter et al., and Jones do not disclose wherein the composition comprises 0.2-0.8 w/w % zinc oxide.
	However, Jensen et al. disclose a composition for sealing a root canal using sealant or other filling material (abstract). The sealing or filling composition may optionally include one or more antimicrobial agents to assist in cleaning and sterilizing the root canal and to prevent later infection (¶ [0078]). The antimicrobial agent may be included in an amount in a range from about 0.001% to about 30% by weight of the composition (¶ [0084]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.001% to about 30% zinc oxide into the composition of Maletz et al. since this is a known and effective amount of antimicrobial agents for a filling composition as taught by Jensen et al. 

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maletz et al. (US 2011/0250558, Oct. 13, 2011) in view of Qian (US 6,353,041, Mar. 5, 2002), Ritter et al. (US 2010/0210753, Aug. 19, 2010), Jones (WO 00/02525, Jan. 20, 2000), and further in view of Suh et al. (US 6,386,865, May 14, 2002) and Clough (WO 2015/148318, Oct. 1, 2015). 
	The teachings of Maletz et al., Qian, Ritter et al., and Jones are discussed above. Maletz et al., Qian, Ritter et al., and Jones do not disclose wherein the trimodal distribution of low efficient of thermal expansion glass comprises of 15-50% by w/w% 
	However, Suh et al. disclose wherein inorganic fillers for dual cure composites may have a particle size varying from 0.005 to 15 microns in diameter (col. 7, lines 60-61). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the trimodal distribution to be within 0.005 to 15 microns since this is a known and effective particle size range for inorganic fillers used in dual cure composites as taught by Suh et al. 
Clough discloses wherein the fillers used in the composition may have a tri-modal particle size distribution (page 9, lines 19-20). In certain embodiments, a first portion is present in an amount of 40-95 wt. %, a second portion is present in an amount of 5-50 wt. %, and a third portion is present in an amount of 0.1-20 wt. % based on the total weight of conductive tri-modal filler (page 10, lines 8-12).
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the trimodal distribution to have a first portion present in an amount of 40-95 wt. %, a second portion present in an amount of 5-50 wt. %, and a third portion present in an amount of 0.1-20 wt. % since this is a known and effective distribution for a trimodal distribution as taught by Clough. 
Although the prior art does not disclose the specific distribution as recited in the claim, since the size and distribution of the filler particles affects translucence and the aesthetics of the composition as taught by Jones et al., it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation . 

4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maletz et al. (US 2011/0250558, Oct. 13, 2011) in view of Qian (US 6,353,041, Mar. 5, 2002), Ritter et al. (US 2010/0210753, Aug. 19, 2010), Jones (WO 00/02525, Jan. 20, 2000), and further in view of Utterodt et al. (US 2009/0036565, Feb. 5, 2009). 
	The teachings of Maletz et al., Qian, Ritter et al., and Jones are discussed above. Maletz et al., Qian, Ritter et al., and Jones do not disclose wherein the composition has flexural strength greater than 83.4 MPa.
	However, Utterodt et al. disclose a dental composite material with a low shrinkage tension and a high flexural strength (¶ [0001]). Table II disclose examples wherein the flexural strength of the composition is at least 130.0 MPa. 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Maletz et al. to have a flexural strength of at least 130.0 MPa in order to formulate a dental composite material with an effective flexural strength as taught by Utterodt et al. 

Conclusion
Claims 1-17 are rejected.
Claims 18-22 are withdrawn.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.